Citation Nr: 1757249	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied entitlement to service connection a right and left ankle disability.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript has been associated with the record.

The issues of entitlement to service connection for a right and left ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran testified in an April 2017 Board videoconference hearing that she injured both her ankles during basic training in September 1972 while learning how to march.  See April 2017 Hearing Transcript at page 5.  The Veteran testified that she did not have boots at the time and marched wearing tennis shoes on grass.  She stated she must have fallen into a hole that was there, injuring both ankles.  She stated that she received treatment, was put on light duty for four weeks, and since that time she has experienced pain and weakness in both ankles, which contributed to several post-service ankle injuries.

In July 2000, an MRI of the right ankle revealed the Veteran suffered from an acute incomplete fracture along the long axis of the right calcaneus with surrounding bone edema.

The Veteran has never been afforded a VA examination to determine the nature of her current ankle disabilities, or to determine whether any existing ankle injuries are related to her active service.  Therefore, the Board finds that a VA examination is necessary to determine if the Veteran currently suffers from a disability of the right and/or left ankle, and whether any disability was caused by active service.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requested that she submit or 
authorize VA to obtain any additional records of treatment related to her ankle disabilities that are not already associated with her file.  With any assistance needed from the Veteran, obtain copies of the complete updated VA clinical and private records.  All requests for records and responses must be associated with the claims folder.

2  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed ankle disabilities.  The entire claims file must be made available to the examiner in conjunction with the examination.  All indicated evaluations, tests and studies are to be performed.

At the examination, the examiner should take a history from the Veteran as to the progression of her claimed disabilities.  Upon review of the record, interview of the Veteran, and examination, the examiner should respond to each of the following:

a). 	Does the Veteran have a current disability of the right and/or left ankle?  If so, please identify each disability.

b).  For each ankle disability identified, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of service, to include an in-service fall as she so describes?  For purposes of this opinion, assume as true that the Veteran fell in service, hurting both ankles.  The examiner should consider and comment upon on the Veteran's assertion that she has experienced pain and weakness in her ankles since service, to the point where she was susceptible to further injuries post service.  

All opinions should be supported by a clinical rationale or explanation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and her representative with an appropriate Supplemental Statement of the Case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


